                 Case 5:17-cr-00487-BLF Document 50 Filed 11/12/19 Page 1 of 5




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MARISSA HARRIS (NYBN 4763025)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5066
          marissa.harris@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12
   UNITED STATES OF AMERICA                     ) NO. CR 17-00487 BLF
13                                              )
          Plaintiff,                            ) UNITED STATES’ SENTENCING
14                                              ) MEMORANDUM
          v.                                    )
15                                              ) Date: November 19, 2019
   ROCCI GARRETT,                               ) Time: 9:00 a.m.
16                                              )
          Defendant.                            )
17

18          Plaintiff United States of America, by and through its undersigned counsel, hereby submits its
19 position regarding the sentencing of the defendant, Rocci Garrett. The government’s position is based on

20 its investigation, the Presentence Report (PSR), the files and records of this case, and any arguments or

21 testimony to be presented at the sentencing hearing. For the reasons detailed below, the government

22 recommends a total sentence of 130 months of imprisonment, three years of supervised release, and a

23 $200 special assessment fee, which is sufficient, but not greater than necessary, to meet the goals of

24 sentencing expressed in 18 U.S.C. § 3553(a).

25          I.      FACTUAL AND PROCEDURAL BACKGROUND
26          Beginning no later than February 2017 and continuing through at least May 25, 2017, Rocci
27 Garrett, together with at least one other co-conspirator, participated in an illegal narcotics importation and

28 distribution enterprise operated primarily in San Jose, California. The purpose of the enterprise was to
     U.S. SENT. MEM.
     CR 17-00487 BLF
               Case 5:17-cr-00487-BLF Document 50 Filed 11/12/19 Page 2 of 5




 1 covertly import packages containing controlled substances into the United States from countries abroad

 2 in order to distribute the controlled substances.

 3          Garrett, at the request of his co-conspirators, established several mailboxes under false personal

 4 and business names at various commercial shipping centers in San Jose, California for the purpose of

 5 receiving international shipments containing controlled substances, including MDMA. Specifically,

 6 Garrett was paid to establish and monitor mailboxes registered to the false name “Mitchell Casterline” at

 7 Access Mail Plus and Postal Connections, both located in San Jose. Garrett was notified in advance about

 8 incoming shipments to these mailboxes and monitored the delivery status of the packages, picked up the
 9 packages when they came, and delivered the packages to his co-conspirators.

10          On or about February 28, 2017, U.S. Customs and Border Protection (CBP) at the JFK Airport

11 Mail Branch Office in New York intercepted a package shipped from Dusseldorf, Germany and addressed

12 to R&C Distribution, 3043 Meridian Avenue, #57, San Jose, CA 95124. The package contained 989

13 orange pills which tested presumptive positive for the presence of MDMA. On or about March 9, 2017,

14 a second package arrived at the Access Mail Plus store addressed to R&C Distribution, 3043 Meridian

15 Ave #57, San Jose, CA 95124, United States of America. This package was also shipped from Germany

16 and was seized and inspected by authorities. The package contained approximately 1000 orange,

17 triangular pills bearing the Tesla logo on one side and the letters “CP” on the other side. The pills tested

18 presumptive positive for the presence of MDMA. On or about May 20, 2017, CPB at the San Francisco
19 Air Mail Center intercepted a third package shipped from France containing two packages of numerous

20 pills concealed among children’s toys. The pills tested positive for MDMA, at a gross weight of 2,014

21 grams. The intercepted package was addressed to “Mitchell Casterline,” 14938 Camden Avenue, N139,

22 San Jose, CA 95124. All three of the packages were intended for delivery to mailboxes controlled by

23 Garrett, who later admitted that he was paid $500-$1,000 for each package he delivered to his co-

24 conspirators. The MDMA seized from the packages was not imported for medical, scientific, or other

25 legitimate use or imported pursuant to a regulation prescribed by the Attorney General.

26          Garrett was arrested on June 6, 2017 for probation violations and gave subsequent interviews to

27 state and federal agents admitting his conduct. He was indicted on September 14, 2017 with violations of

28 21 U.S.C. §§ 963, 952(a) and 960 and 18 U.S.C. § 2. Garrett pled open to all counts on October 2, 2018.
     U.S. SENT. MEM.
     CR 17-00487 BLF                                    2
                  Case 5:17-cr-00487-BLF Document 50 Filed 11/12/19 Page 3 of 5




 1          After his arraignment, Garret was released on pretrial supervision. During his two years on pretrial

 2 supervision, Garrett failed approximately six drug tests, admitted to illegally using methamphetamine on

 3 four occasions, and failed to report for drug testing four times. On at least two occasions, Garrett

 4 attempted to tamper with the drug testing equipment. In January 2018, he was arrested in Santa Cruz in

 5 possession of 19 tabs of LSD, indicia of identity fraud, and a realistic replica of a gun. PSR ¶ 56. These

 6 charges are still pending. Id.

 7          Garrett was placed in two substance abuse treatment programs, Si Se Puede and Pathways, and

 8 was later admitted to the Convictions Alternatives Program (CAP) over the government’s objection.
 9 Garrett participated in CAP for approximately seven months. Id. at ¶¶ 86-87. While he initially made

10 progress addressing his drug addiction, he was removed from the program and remanded to custody in

11 July 2019 after repeatedly lying to the CAP team, missing treatment appointments, and continuing to test

12 positive for narcotics. Id. Garrett is scheduled to be sentenced by the Honorable Beth L. Freeman on

13 November 19, 2019.

14          II.      PRESENTENCE REPORT

15          The government has reviewed the Presentence Report prepared by United States Probation Officer

16 Raquel Butler. The government’s objections were addressed in the final version of the report. The

17 government has no further objections to the report’s guidelines calculation or factual recitation. For the

18 reasons discussed below, the government recommends a sentence at the low end of Garrett’s guidelines
19 range.

20          III.     SENTENCING RECOMMENDATION
21          The government believes that a sentence of 130 months of imprisonment, three years of supervised

22 release, and a $200 special assessment fee meets the goals of sentencing expressed in 18 U.S.C. § 3553(a).

23 Among the many factors to consider are the nature and circumstances of the offense, the history and

24 characteristics of the defendant, and the need for the sentence imposed to reflect the seriousness of the

25 offense, promote respect for the law, provide just punishment, provide adequate deterrence to criminal

26 conduct, and to protect the public from further crimes of the defendant. See 18 U.S.C. §§ 3553(a)(1)-(2).

27 The government’s recommended sentence serves each of these goals.

28          Garrett has a criminal history spanning over fifteen years. He has nineteen felony convictions—

     U.S. SENT. MEM.
     CR 17-00487 BLF                                    3
               Case 5:17-cr-00487-BLF Document 50 Filed 11/12/19 Page 4 of 5




 1 the vast majority of which relate to fraud and theft offenses where he and others relentlessly targeted

 2 victims’ businesses, vehicles, credit accounts, and identify information in order to steal money, steal

 3 property, and sell drugs. He sustained his first felony convictions in 2002 and has committed numerous

 4 theft, burglary, and controlled substance offenses throughout his criminal career, including 2014 felony

 5 convictions for extortion and impersonating a police officer, arising from an incident where Garrett and

 6 co-conspirators masqueraded as police with tactical vests and replica handguns in order to illegally search

 7 the victim’s person and vehicle and steal his laptop computers. PSR ¶ 47. Since 2002, Garrett has been

 8 sentenced to nine jail or prison terms, ranging from two days to eight years. There seems to be no prison
 9 sentence sufficient to deter his criminal behavior. Indeed, the instant offenses were committed while

10 Garrett was on probation for his nineteenth felony and twenty-seventh criminal conviction. See id. at

11 ¶¶ 38-48, 50.

12          While Garrett had a relatively minor role in the overall drug importation conspiracy, the Court’s

13 prior attempts to show him leniency and encourage treatment have all backfired. He has persistently

14 lied to and manipulated anyone who attempts to help him. A guidelines sentence will finally impress

15 upon Garrett the seriousness of his conduct and the urgent need to fully and honestly embrace treatment

16 opportunities to get his life back on track. The government’s recommended sentence affords plenty of

17 time for Garrett to attend RDAP and earn credits toward early release under the First Step Act. The key

18 here is that Garrett will have to work hard for his early release benefits, which he simply has not had to
19 do in the past.

20          Accordingly, the government believes that Garrett’s applicable sentencing guidelines range

21 reasonably reflects the nature of his conduct and repeated recidivism and recommends a sentence at the

22 low-end of that range: 130 months of imprisonment, three years of supervised release, and a $200 special

23 assessment fee. The government also agrees with Officer Butler’s recommended supervised release

24 conditions, which impose reasonable restrictions on the defendant’s activities to encourage rehabilitation

25 and respect for the law while deterring future criminal conduct and non-compliance with supervised

26 release.

27 ///

28 ///
     U.S. SENT. MEM.
     CR 17-00487 BLF                                    4
               Case 5:17-cr-00487-BLF Document 50 Filed 11/12/19 Page 5 of 5




 1          IV.    CONCLUSION

 2          For the reasons set forth above, the government believes that a sentence of 130 months of

 3 imprisonment, three years of supervised release, and a $200 special assessment fee reflects the seriousness

 4 of the defendant’s criminal conduct and provides a significant deterrent to any future attempts to violate

 5 the law. The government’s recommended sentence is sufficient, but not greater than necessary, to achieve

 6 the statutory purposes of sentencing, including deterrence, protection of the public, and rehabilitation.

 7

 8 DATED: November 12, 2019                                 Respectfully submitted,

 9                                                          DAVID L. ANDERSON
                                                            United States Attorney
10

11                                                                   /s/
                                                            MARISSA HARRIS
12                                                          Assistant United States Attorney
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     U.S. SENT. MEM.
     CR 17-00487 BLF                                    5
